692 So.2d 970 (1997)
David ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 95-04204.
District Court of Appeal of Florida, Second District.
April 25, 1997.
James Marion Moorman, Public Defender, and Joanna B. Conner, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ann P. Corcoran, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
David Allen appeals his judgment and sentence for the unauthorized possession of a driver's license. We affirm the judgment but strike court costs and attorney's fees imposed at sentencing because the trial court failed to cite appropriate statutory authority for the court costs and also failed to advise Allen of his right to contest the amount of attorney's fees imposed. See § 27.56(7), Fla. Stat. (1995); Fla. R.Crim. P. 3.720; Brown v. State, 506 So.2d 1068 (Fla. 2d DCA), rev. denied, 515 So.2d 229 (Fla.1987).
On remand, court costs may be reimposed with reference to the appropriate statutory authority. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Additionally, Allen shall be given thirty days from the date of the mandate to file a written objection to the amount of attorney's fees imposed. If Allen objects, the fees shall be stricken but may be reimposed based on the trial court's findings following a fee hearing. Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). Allen's sentence is affirmed in all other respects.
PATTERSON, A.C.J., and QUINCE and NORTHCUTT, JJ., concur.